Exhibit 10.66

 

EMPLOYMENT AGREEMENT

(as amended and restated May 1, 2003)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is amended and effective as of the
                     day of May, 2003, by and between ACT Teleconferencing,
Inc., a Colorado corporation (the “Company”), and Gene Warren, a Colorado
resident (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive is experienced in the teleconferencing industry;

 

WHEREAS, the Company desires, under the terms and conditions of this Agreement,
to secure the Executive’s services;

 

WHEREAS, the Executive is willing to provide services to the Company and to
agree that Executive will protect Company’s trade secrets and not compete with
the Company in the teleconferencing industry; and

 

WHEREAS, the Executive executed an Employment Agreement dated September 1, 2001,
which the Company and the Executive wish to extend, amend and restate.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the above premises and of the mutual
covenants and undertakings stated in this Agreement, the Executive and the
Company hereby agree as follows:

 

1. Term.

 

The Company shall employ the Executive from the date hereof to April 30, 2006
(the “Employment Period”), unless the Executive’s employment under this
Agreement terminates earlier under Section 8 of this Agreement. Commencing on
April 1, 2006, and on each April 1st thereafter, the Employment Period shall be
extended automatically for one additional year, unless by February 1st preceding
any such automatic extension, the Company shall give the Executive written
notice that it elects not to extend the Employment Period.

 

2. Duties.

 

The Company shall employ the Executive as an officer of the Company in the
capacity of Chief Operating Officer or whatever other position the Board of
Directors from time to time determines (his “Duties”), and the Executive shall
perform such Duties as the Company’s board of directors may specify from time to
time, to whom the Executive shall report.

 

During the Employment Period, the Executive shall make himself available full
time to perform the Executive’s Duties and responsibilities under this Agreement
and shall not engage in other substantial employment or in other material
business activities related to the teleconferencing industry, other than trade
associations, industry seminars, and other activities that support the Company’s
objectives. The Executive shall be permitted and encouraged to participate in
professional activities (including board memberships in organizations that do
not compete with the Company), speaking, writing, consulting, and teaching with
the approval of the Company’s board of directors.

 

3. Compensation.

 

(a) Base Salary. While the Executive is employed by the Company under this
Agreement, the Company shall pay to the Executive a base salary (“Base Salary”)
at least equal to or above the Executive’s 2003 Base Salary. The Company shall
pay to the Executive the Executive’s Base Salary in accordance with the
Company’s standard payroll practices.



--------------------------------------------------------------------------------

(b) Bonus Awards. While the Executive is employed by the Company under this
Agreement, the Company may, in the sole discretion of its board of directors,
and, in accordance with any bonus plan or policy which it may adopt, provide the
Executive a bonus (“Bonus”) from time to time to compensate the Executive for
outstanding effort.

 

(c) Withholding Taxes. All the Company’s payments to the Executive under this
Agreement are subject to withholding of income and employment taxes and all
other amounts required by law.

 

4. Benefits.

 

(a) Insurance. While the Executive is employed by the Company under this
Agreement, the Company shall provide and maintain, solely at its expense,
medical, dental, vision, disability, and life insurance coverage substantially
similar to current coverage (collectively the “Coverage”) which the Company
provides to Executive and/or his spouse, on the date of this Agreement. The
Company shall continue to provide Coverage for Executive and his spouse for as
long as Benefits are provided pursuant to Section 8(e) hereof, if Executive’s
employment is terminated before the end of the Employment Period by death,
disability, or without cause (or is terminated without cause or for Good Reason
under the Executive Agreement referenced in Section 11 of this Agreement).
Coverage may be provided through programs, plans, or insurance contracts as
currently in effect or as amended or through programs, plans, or insurance
contracts substituted therefor, provided that the terms thereof are
substantially identical to the terms of programs, plans, and insurance contracts
in effect on the date hereof, or are expressly approved by the Executive or the
Executive’s spouse.

 

(b) Expenses. While the Executive is employed by the Company under this
Agreement, the Company promptly shall reimburse the Executive for the
Executive’s reasonable and necessary business related expenses provided that
they are submitted in accordance with the Company’s general expense
reimbursement policies for its executives.

 

(c) Vacation. The Executive shall be entitled to a minimum of four (4) weeks of
paid vacation during each year of employment to be accrued and used in
accordance with the Company’s policy regarding vacations. The Executive agrees
to cooperate with the schedule of the Company when scheduling the Executive’s
vacation.

 

(d) Other Benefits. The Executive shall be eligible for participation in the
Company’s 401(k) plan and any other benefit plan not enumerated above for which
the Company’s employees generally, and officers specifically, are eligible. The
Executive shall be a covered person under the Company’s directors and officers
liability insurance policy.

 

5. Trade Secrets and Confidential Information.

 

(a) The Executive acknowledges that during the course of the Executive’s
employment with the Company, the Executive has had and will have access to
certain proprietary confidential information of the Company maintained in the
strictest confidence by the Company as trade secrets, including, but not limited
to, information relating to concepts, ideas, software, designs, technology,
marketing, research, customers, and information regarding the Company’s finances
and business systems and techniques (collectively referred to as the
“Confidential Information”). Excluded from Confidential Information is
information that is in the public domain or enters the public domain without any
fault of Executive; that is disclosed to Executive by a person having no
obligation of confidentiality with respect to such information; or that is
developed by Executive after termination of his employment without benefit of
any disclosure made by Company to Executive during his employment.

 

(b) The Company has developed and established and will continue to develop and
establish valuable plans, products, and services, and it would suffer great loss
and irreparable injury if the Executive were to disclose any of the Confidential
Information or use the Confidential Information in the solicitation of customers
of the Company, or use the Confidential Information to compete with the Company.
All Confidential Information disclosed to the Executive, or to which the
Executive obtains access, whether originated by the Executive or by others,
during the period of the Executive’s employment, which the Executive reasonably
believes to be Confidential

 

2



--------------------------------------------------------------------------------

Information, or which is recognized by the Company as being Confidential
Information, shall be presumed to be Confidential Information.

 

6. Non-Competition.

 

The Executive acknowledges the importance to the Company of Executive refraining
from any competition with the Company and that this is a key factor in the
Company’s willingness to commit to an employment relationship of the duration
set forth in the Agreement. To this end:

 

(a) The Executive acknowledges that the Executive possesses skill, professional
training, or experience and knowledge of the Company’s business which are
significant to the Company’s business success.

 

(b) The Executive recognizes that Confidential Information known to Executive
would be valuable and beneficial to a competitor. Therefore, it is likely that
the Executive could cause grave harm to the Company if the Executive worked for
a competitor of or started another teleconferencing company.

 

(c) During the period of Executive’s employment by the Company and for three (3)
years following the termination of Executive’s employment by the Company, the
Executive will not be employed by any competitor of the Company, consult with
any competitor, or engage in the operation of a teleconferencing company. The
Executive will also refrain from actually performing or directly managing or
supervising teleconferencing activities or from starting Executive’s own
business which would compete with the Company.

 

(d) The Executive understands that this non-competition provision encompasses
and prohibits direct or indirect engagement as a partner, consultant,
coventurer, or otherwise, including employment, with any business organization
which is engaged in or about to engage in the operation of a teleconferencing
company. This provision also includes any parent, subsidiary, or joint venturer
of a competitor of the Company to the extent that the affiliated entity engages
in the teleconferencing industry (except that nothing in this Agreement shall
prohibit Executive from owning not more than 1.0% of the outstanding shares of
any class of stock of a corporation if such class of stock is regularly traded
on a recognized national securities exchange).

 

(e) The Executive agrees and acknowledges that any breach of his obligations
under this Section 6 or Sections 5 and 7 would cause immediate and irreparable
harm to the Company and that immediate injunctive relief would be an appropriate
remedy.

 

(f) The Executive acknowledges and agrees that he has received separate good and
valuable consideration for the non-competition agreement contained in this
Section 6, including, without limitation, the Company’s forgiveness of a loan
owed by Executive to the Company.

 

7. Intellectual Property Rights.

 

(a) Assignment. During the course of the Executive’s employment with the Company
and for three (3) years thereafter, the Executive shall assign (and hereby does
assign) to the Company all of the Executive’s rights, title, and interest to all
trademarks, copyrights, creations, inventions, properties, discoveries,
improvements, processes, recipes, concepts, analyses, evaluations, messages,
formulas, techniques, and ideas (whether or not shown or described in writing or
reduced to practice) in works of authorship, including but not limited to any
products, programs, designs, studies, textbooks, software programs, and/or
services derived therefrom, whether or not patentable or copyrightable, and
including any applications for letters patent, letters patent granted, including
foreign letters patent (“Inventions”),

 

  (i) which relate to the Company’s actual or demonstrably anticipated services
or research and development,

 

  (ii) which result from any work performed for the Company,

 

  (iii) which equipment, supplies, facilities, or trade secret information of
the Company was used, or

 

3



--------------------------------------------------------------------------------

  (iv) which was developed in whole or in part on any Company time.

 

(b) Cooperation. The Executive shall assist the Company, at the Company’s
expense and request, to obtain patents, copyrights, or other intellectual
property protection on any such patentable or copyrightable ideas or inventions,
and agrees to execute all documents necessary in the name of the Company. The
Executive agrees to promptly and fully disclose and describe all Inventions to
the Company and to keep accurate, complete, and timely records of such
Inventions. Such records are to be the property of the Company and to be
retained in its premises. Nothing in this section shall apply to any Invention
for which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on the Executive’s own time,
and (1) does not relate (a) directly or indirectly to the business of the
Company or (b) to the Company’s actual or demonstrably anticipated research and
development, or (2) which does not result from any work performed for the
Company.

 

Except as listed on Exhibit A at the end of this Agreement, the Executive will
not assert any rights under any Inventions as having been made, authored, or
acquired by the Executive prior to his being employed by the Company.

 

(c) License to the Executive. On a case by case basis, and in its sole
discretion, the Company agrees to provide the Executive a perpetual, royalty
free non-exclusive license which would allow the Executive to use materials
which he develops for the Company, provided that the Executive does not use any
such materials for or in conjunction with any venture that competes or may
compete, directly or indirectly, with the Company or any of its affiliates.

 

8. Termination.

 

(a) Executive’s employment by the Company shall end immediately upon (the
“Termination Date”):

 

  (i) receipt by the Company of Executive’s resignation from the Company
(whether written, oral, or in other form),

 

  (ii) Executive’s receipt of written notice from the Company of termination of
Executive’s employment,

 

  (iii) Executive’s death or incapacity, or

 

  (iv) expiration of the Employment Period.

 

(b) Termination of Employment by the Executive. The Executive may voluntarily
terminate Executive’s employment by the Company with or without cause upon
ninety (90) days prior written notice to the Company. The Executive agrees to
cooperate with the Company to minimize the effect of his termination on the
operation of the Company.

 

(c) Termination of Employment by the Company. The Company may terminate
Executive’s employment by the Company without cause at any time before the
Termination Date upon ninety (90) days’ written notice of termination specifying
the date of such termination. The Company also may terminate Executive’s
employment by the Company if the Executive becomes unable to perform his Duties
as defined in this Agreement for a continuous period of ninety (90) days as a
result of a disability, as determined by a licensed physician selected by the
Company in its reasonable discretion; provided the Company also satisfies any
conditions to such termination set forth in procedures or policies adopted by
the board of Directors with respect to termination for disability.

 

(d) Immediate Termination for Cause by the Company. The Company may immediately
terminate Executive’s employment by the Company prior to the Termination Date
for any one or more of the following:

 

4



--------------------------------------------------------------------------------

  (i) the Executive’s material breach of any term or provision of this
Agreement, including the neglect of his Duties, which is not cured within thirty
(30) days following receipt of written notice of the breach.

 

  (ii) The conviction or a plea of guilty or nolo contendere by the Executive to
any felony charge, or to any serious misdemeanor charge relating to the
operation of the Company.

 

  (iii) If the Executive commits any act involving dishonesty or fraud, the
unauthorized disclosure of confidential information in violation of Section 5
above, or a violation of the restrictive covenants in Section 6 above, that is
found by the Company’s board of directors to be materially detrimental to the
Company.

 

(e) Payments Upon Termination.

 

  (i) Termination With Cause. If the Executive’s employment is terminated for
cause, the Executive shall be entitled only to the Base Salary earned by the
Executive up to the date of termination as provided in this Agreement and
computed pro rata.

 

  (ii) Termination Without Cause. In the event of termination without cause, the
Company, within 30 days of the date of termination, shall pay the Executive a
lump sum equal to the total of the Base Salary and Bonus that would accrue
pursuant to this Agreement through the date of termination and for a period of
three months following the date of termination. The Base Salary and Bonus
utilized for calculations under this Section 8(e)(ii) shall be the Base Salary
in effect for the year during which the date of termination occurs and a Bonus
equal in amount to the Base Salary. In addition, the Company shall provide
Executive and Executive’s dependents substantially the same Benefits for said
three month period that would have been available to Executive and Executive’s
dependents if Executive had remained an employee of the Company. Such Benefits
shall be provided through existing group programs or, at the Company’s option,
through separate contracts obtained by the Company for such purposes.

 

  (iii) Other Termination. If the Executive’s employment is terminated by death
or disability, the Executive shall be entitled to Base Salary and Bonuses earned
by Executive through the date of termination as provided in this Agreement and
computed pro rata, plus whatever continuing Benefits are available to the
Company’s employees and their dependents when an employee dies or is disabled.
If the Employee’s employment is terminated by resignation, the Executive shall
be entitled only to Base Salary earnings through the date of termination plus
whatever Benefits continue to be available to an employee and dependents of an
employee when any employee of the Company resigns.

 

9. Covenants of the Executive.

 

(a) Restrictions. The Executive shall not, directly or indirectly, while the
Executive is employed by the Company, or for a period of three (3) years after
the Executive’s Termination Date:

 

5



--------------------------------------------------------------------------------

  (i) employ or attempt to employ any director, officer, or employee of the
Company, or otherwise interfere with or disrupt any employment relationship
(contractual or other) of the Company;

 

  (ii) solicit, request, advise, or induce any present or potential customer,
supplier, or other business contact of the Company to cancel, curtail, or
otherwise change its relationship with the Company; or

 

  (iii) publicly criticize or disparage in any manner or by any means the
Company, or any aspect of its management, policies, operations, products,
services, or personnel.

 

(b) Remedies. The Executive specifically acknowledges and agrees that this
Section 9 and each provision of this Section is reasonable and necessary to
ensure that the Company receives the expected benefits of this Agreement, and
that violation of this Section 9 will harm the Company to such an extent that
monetary damages alone would be an inadequate remedy. Therefore, in the event of
any violation by Executive or their Personal Representative of any provision of
this Section 9, the Company shall be entitled to an injunction (in addition to
all other remedies it may have) restraining Executive from committing or
continuing such violation. If any provision or application of this Section 9 is
held unlawful or unenforceable in any respect, this Section 9 shall be revised
or applied in a manner that renders it lawful and enforceable to the fullest
extent possible.

 

(c) Return of Property. Upon termination of the Executive’s employment with the
Company, the Executive agrees to deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
textbooks, reports, data, tables, photographs, videotapes, audiotapes, manuals,
computer disks, software, or other documents and media which relate in any way
to the business, products, services, trade secrets, or Confidential Information
of the Company. The Executive shall be permitted to retain personal
correspondence, documents, and items which contain no trade secrets or
Confidential Information.

 

10. No Violation of Other Agreements.

 

The Executive hereby represents that neither (a) the Executive’s entering into
this Agreement nor (b) the Executive’s carrying out the provisions of this
Agreement shall violate any other agreement (oral or written) to which the
Executive is a party or by which the Executive is bound.

 

11. Effect of Executive Agreement.

 

Company and Executive also are parties to an Executive Agreement dated April 1,
1999 (the “Executive Agreement”) in which, among other things, the Company
agrees to pay Executive a Special Termination Amount in certain circumstances
following a Change in Control, as defined and provided therein. In the event of
conflicts between this Agreement and the Executive Agreement or uncertainties to
which agreement applies, this Agreement shall determine and control Executive’s
relationship with the Company until and unless

 

(a) the occurrence of a Change in Control, as defined by the Executive
Agreement; and

 

(b) any of the conditions occur which trigger payment of the Special Termination
Amount under the Executive Agreement.

 

The Executive Agreement shall thereafter supercede this Agreement except that

 

(c) the Company’s obligation to continue providing the benefits described in
Section 4 hereof and required by Section 8 hereof shall survive this Agreement
and control over any provisions of the Executive Agreement that, expressly or
impliedly, are in conflict with this Agreement, regardless of the circumstances
of Executive’s termination of employment.

 

12. Separate Representation.

 

6



--------------------------------------------------------------------------------

The Executive hereby acknowledges that the Executive has had an opportunity to
seek and receive independent advice from counsel of the Executive’s own
selection in connection with this Agreement and has not relied to any extent on
any counsel to the Company in deciding to enter into this Agreement.

 

13. Entire Agreement/Amendments.

 

This Agreement supercedes and replaces in its entirety that certain employment
agreement dated as of September 1, 2001 by and between Executive and Company and
such agreement shall be of no further force and effect. This Agreement contains
the entire understandings of the parties with respect to the employment of the
Executive by the Company, and no provision of this Agreement may be amended,
modified, or waived except by written agreement executed by both parties.

 

14. Waiver.

 

No delay or failure of either party to exercise any rights or remedies under
this Agreement shall constitute a waiver of such rights or remedies under this
Agreement.

 

15. Severance.

 

If any term or provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement and any other application of the terms and
provisions shall not be affected.

 

16. Successors and Assigns.

 

This Agreement is binding on the Executive and on the Company and its successors
and assigns. The rights and obligations of the Company under this Agreement may
be assigned to a successor. No rights or obligations of the Executive under this
Agreement may be assigned by the Executive to any other person or entity.

 

17. Governing Law.

 

This Agreement shall be construed under and governed by the laws of the State of
Colorado.

 

18. Dispute Resolution.

 

If the parties cannot in good faith resolve any dispute arising under this
Agreement after a party provides thirty (30) days’ written notice to the other
party, either party may submit the dispute to binding arbitration in Denver,
Colorado pursuant to the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Each party shall bear its own costs and
attorneys’ fees associated with the arbitration proceedings. Nothing in this
Section 17 shall prevent either party from seeking injunctive or other equitable
relief to secure specific performance or prevent a breach under the provisions
of this Agreement.

 

19. Headings.

 

The headings in this Agreement are for purposes of reference only and shall not
limit or define the meaning of the sections.

 

20. Notices.

 

All required notices and other communications are deemed given when received and
shall be in writing delivered personally; by registered or certified mail,
return receipt requested, postage prepaid; by overnight delivery; or by
facsimile to the party the address below.

 

21. Enforcement by Courts.

 

If a court of competent jurisdiction determines that any term of this Agreement,
including, without limitation the provisions of Sections 5, 6, and 7, are
partially or wholly inoperative, unenforceable or invalid in a

 

7



--------------------------------------------------------------------------------

particular case because of their time or geographic scope or for any other
reason, the parties agree that such court shall have the power to limit such
time or geographic scope or otherwise to recast the terms of this Agreement in
such case so as to permit its enforcement to the greatest extent permitted by
applicable law.

 

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be duly executed on the date and year first above written.

 

EXECUTIVE:        THE COMPANY:          ACT TELECONFERENCING, INC.         

1658 Cole Boulevard, Suite 130

Golden, Colorado 80401

--------------------------------------------------------------------------------

       

Gene Warren

      

By:                                      
                                                      

         Print Name:                                       
                                             
Title:                                     
                                                    

 

8



--------------------------------------------------------------------------------

EXHIBIT A

To Employment Agreement

 

Inventions

 

9